DETAILED ACTION
Cleaning Assembly 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the water pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-7,12,13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (WO 2018012912 A1), hereinafter Jang.
Regarding claim 1, Jang teaches a floor scrubber (vacuum cleaner tool 100, figure 1) and a self-cleaning device (cleaning mechanism 200, figure 3) matched with the floor scrubber; wherein the floor scrubber comprises a housing (body 110, figure 1) connected to a handle (see figure 4 upper side, and user needs to be able to grip 100 to place into cleaning mechanism) , a motor (Jang discloses “the body includes a driving device driving the mop parts”) is arranged in the housing, and a scrubbing disc (spin mop 120 and 130, figure 1) is arranged under the housing and the scrubbing disc is driven by the motor to rotate; the self-cleaning device comprises a barrel (tray 210, figure 3), the barrel is connected to a support member (seating height guides 213a, 213b, 213c, 213d, figure 2) configured to support the floor scrubber, and a wiper (spin wires and spin mop protrusion lines 221, 222, 231, 222, figure 3) is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member (abstract).
	Regarding claim 2, Jang teaches an even number of the scrubbing discs (spin mop 120 and 130, figure 1) are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions (pages 4, 7 of translated document).
Regarding claim 3, Jang teaches the support member (seating height guides 213a, 213b, 213c, 213d, figure 2) is arranged in the barrel tray 210, figure 3).
Regarding claim 5, Jang teaches the scrubbing disc is a circular disc (spin mop 120 and 130, figure 1; page 4) and rotates, and the wiper member (spin wires and spin mop protrusion lines 221, 222, 231, 222, figure 3) is maintained in the barrel (pages 3, 7 of translated document).
Regarding claim 6, Jang teaches the scrubbing disc (spin mop 120 and 130, figure 1; page 4) is a circular disc, and the wiper member (spin wires and spin mop protrusion lines 221, 222, 231, 222, figure 3) is rotatably arranged with a center of the scrubbing disc as a rotation point.
(spin wires and spin mop protrusion lines 221, 222, 231, 222, figure 3; pages 5-7) is at least one selected from the group consisting of a wiper strip, a roller, and a brush.
	Regarding claim 12, Jang teaches a scrubbing part and a mounting disc configured to mount the scrubbing part (see figures 1 - 2), the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc (pages 3-7).
	Regarding claim 13, Jang teaches water supply device (pages 5, 10; Jang discloses a water supply device 260) configured to supply water to the scrubbing disc, the water supply device comprises a water pump, and when the scrubbing disc is to be cleaned with water, the water pump operates to pump water from the barrel or from a water storage cavity isolated from the barrel to the scrubbing disc.
	Regarding claim 14, Jang teaches a water supply device, the water supply device comprises a water receiver, the water receiver is connected to the barrel and the water receiver is located above the scrubbing disc, and the water receiver is provided with a water outlet connected to a water valve; when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (pages 5,10,13, see water supply device 260).
	Regarding claim 15, Jang teaches the water pump operates to pump the water from the water storage cavity isolated from the barrel to the scrubbing disc, and the (pages 5, 10, 13, see water supply device 260).
Claim(s) 1,3, 5-11,13-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delangue ( US 20180028040 A1).
Regarding claim 1, Delangue teaches a floor scrubber (brush 90, figure 2a and 2b) and a self-cleaning device (rising device 1, figure 1) matched with the floor scrubber; wherein the floor scrubber comprises a housing connected to a handle (figure 2 and 2b), a motor is arranged in the housing (para 0012-0014), and a scrubbing disc (mop 93, figure 2b) is arranged under the housing and the scrubbing disc is driven by the motor to rotate (para 0168); the self-cleaning device comprises a barrel (bucket 8, figure 1), the barrel is connected to a support member configured to support the floor scrubber, and a wiper member is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member (see para 0098,00122-125).
Regarding claim 3, Delangue teaches wherein the support member is arranged in the barrel (see figure 1 para 0098, 00122-00125).
(see figure 1 para 0098, 00122-00125).
Regarding claim 6, Delangue teaches a circular disc, and the wiper member is rotatably arranged with a center of the scrubbing disc as a rotation point (see figures 1-3 para 0098, 00122-00125).
Regarding claim 7, Delangue teaches the wiper member is at least one selected from the group consisting of a wiper strip, a roller, and a brush (see figures 1-3 para 0098, 0096, 00122-00125).
Regarding claim 8, Delangue teaches is a roller (see wringing rollers 63, figures 1, 3), and the roller is rotatably arranged in the barrel with a self axis as a rotation axis and the roller is configured to rotate in one direction; when the scrubbing disc rotates forward, the roller rotates synchronously; and when the scrubbing disc rotates reversely, the roller stops rotating (para 0095-0098, 00122-00125).
Regarding claim 9, Delangue teaches a ratchet mechanism, and the ratchet mechanism (see ratchet 76, figure 5) is configured to realize an unidirectional rotation of the roller.
Regarding claim 10, Delangue teaches a mounting base, a rotary shaft is arranged at an end of the roller and the rotary shaft is provided with ratchet teeth, the mounting base is provided with convex teeth and a cavity, the rotary shaft is arranged in the (see figures 1, 5-10b; para 00117-00126).
Regarding claim 11, Delangue teaches a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is detachably arranged on the mounting disc (figures 2a -2b).
Regarding claim 13, Delangue teaches a water supply device (second tank 42, figure 4) configured to supply water to the scrubbing disc, the water supply device comprises a water pump, and when the scrubbing disc is to be cleaned with water, the water pump operates to pump water from the barrel or from a water storage cavity isolated from the barrel to the scrubbing disc (abstract, para 0094).
Regarding claim 14, Delangue teaches a water supply device (second tank 42 figure 4), the water supply device comprises a water receiver, the water receiver is connected to the barrel and the water receiver is located above the scrubbing disc, and the water receiver is provided with a water outlet connected to a water valve; when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (abstract, para 0094).
	Regarding claim 15, Delangue teaches water pump operates to pump the water from the water storage cavity isolated from the barrel to the scrubbing disc, and the water and/or the dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (abstract).
	Regarding claim 16, Delangue teaches herein the water pump comprises a cylinder, and the cylinder is provided with a water inlet, a spiral blade is arranged in the cylinder and the spiral blade spirally extends along an inner wall of the cylinder from bottom to top, the cylinder is configured to rotate with respect to the barrel, the scrubbing disc is arranged above the cylinder, and the cylinder is driven to rotate when the scrubbing disc rotates (abstract, para 0111-0114).
	Regarding claim 17, Delangue teaches an inner diameter of the cylinder is gradually increased from bottom to top (see figure 4, 8, para 0111-1114).
	Regarding claim 18, Delangue teaches herein the support member is fixedly connected to the cylinder (see figure 4, para 0111-0114).	
	Regarding claim 19, Delangue teaches n inner cylinder is arranged in the cylinder, a gap is reserved between the inner cylinder and the cylinder, the inner cylinder is coaxial with the cylinder and the inner cylinder is fixedly or rotatably connected to the cylinder (see figure 4, para 0111-0114).	
(see figure 4 8, para 0111-0114).
Regarding claim 21, Delangue teaches the wiper member is a roller, a first cleaning body and a second cleaning body are circumferentially arranged in an array manner with a center of the roller as a baseline, and the second cleaning body is arranged corresponding to an edge of a scrubbing part and the second cleaning body protrudes with respect to the first cleaning body (see wringing rollers 63, figures 1, 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20210330166 A1) in view Lu et al. ( US 9907449 B2).
(robot 100, figure 1-3) and a self-cleaning device (base, figure 5 and 6) matched with the floor scrubber; wherein the floor scrubber comprises a housing (robot body 101, figure 1) connected to a motor (motor 102, figure 2) is arranged in the housing, and a scrubbing disc (mopping member 110, figure 3) is arranged under the housing and the scrubbing disc is driven by the motor to rotate; the self-cleaning device comprises a barrel (entrance slot 205, figure 5), the barrel is connected to a support member (para 0054,062, 0064, figure 9) configured to support the floor scrubber, and a wiper member (protruding rib 2031, para 0066) is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member (para 0066).
However, Wu fails to disclose a foldable handle attached to the housing of the floor scrubber.
Lu teaches an autonomous robot with a handle (handle 135, figure 1a).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Wu to include a handle. This modification would allow a user to transport the robot cleaner easier when using one hand.
(when the scrubber is placed into the base the foldable handle would be connected the supports shown in figure 5 and 6 of base 200 to secure it in place).
Regarding claim 22, a pressing rib is arranged at a bottom of the housing and the pressing rib is located between two scrubbing discs, and in a floor scrubbing state, the pressing rib is pressed against a scrubbing part (see figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723